Exhibit TD Bank Announces Increase to Preferred Share Issue TORONTO, Jan. 5, 2009 - The Toronto-Dominion Bank (TDBFG) todayannounced that as a result of strong investor demand for its domestic publicoffering of non-cumulative 5-Year Rate Reset Class A Preferred Shares, SeriesAE (the Series AE Shares), the size of the offering has been increased to 9 million shares. The gross proceeds of the offering will now be $225 million. TDBFG intends to file in Canada a prospectus supplement to its January 11, 2007 base shelf prospectus in respect of this issue. TDBFG has also granted the underwriters an option to purchase, on the same terms, up to an additional 3 million Series AE Shares. This option is exercisable in whole or in part by the underwriters at any time up to two business days prior to closing.
